611 F.2d 342
Freddie Joe SIMMONS, Plaintiff-Appellant,v.SOUTHWESTERN BELL TELEPHONE COMPANY, a corporation,Defendant-Appellee.
No. 78-1562.
United States Court of Appeals, Tenth Circuit.
Submitted Nov. 28, 1979.Decided Dec. 13, 1979.

Lyle McPheeters, Oklahoma City, Okl., for plaintiff-appellant.
Robert D. Allen and Thomas J. Enis, of Southwestern Bell Tel. Co., Oklahoma City, Okl., for defendant-appellee.
Before BARRETT, DOYLE and McKAY, Circuit Judges.
PER CURIAM.


1
Appellant was employed by the defendant.  He brought an action on a variety of theories, claiming that the defendant monitored and disclosed the contents of conversations appellant engaged in while working as a testboardman, a receiver of customer trouble reports.  The trial court granted summary judgment against plaintiff on all issues.  The facts and the trial court's reasons for its disposition are thoroughly set forth in the trial court's opinion reported at 452 F.Supp. 392 (W.D.Okl.1978).


2
We affirm for the reasons given by the trial court.